 



EXHIBIT 10.23      
EMDEON CORPORATION
2000 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of January 27, 2006)
ARTICLE 1
PURPOSE
     1.1 GENERAL. The purpose of the Emdeon Corporation 2000 Long-Term Incentive
Plan (as it may be amended from time to time, the “Plan”) is to promote the
success, and enhance the value, of Emdeon Corporation, a Delaware corporation
(the “Corporation”), by linking the personal interests of its employees,
officers, directors and consultants to those of Corporation shareholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Corporation in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees and officers, directors and consultants.
ARTICLE 2
EFFECTIVE DATE
     2.1 EFFECTIVE DATE. The Plan shall be effective as of the date upon which
it shall be approved by the Board (the “Effective Date”). However, the Plan
shall be submitted to the shareholders of the Corporation for approval within
12 months of the Board’s approval thereof. No Incentive Stock Options granted
under the Plan may be exercised prior to approval of the Plan by the
shareholders and if the shareholders fail to approve the Plan within 12 months
of the Board’s approval thereof, any Incentive Stock Options previously granted
hereunder shall be automatically converted to Non-Qualified Stock Options
without any further act. In the discretion of the Committee, Awards may be made
to Covered Employees which are intended to constitute qualified
performance-based compensation under Code Section 162(m). The effective date of
the amendment and restatement of the Plan is January 27, 2006 (the “Amendment
and Restatement Date”).
ARTICLE 3
DEFINITIONS
     3.1 DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
     (a) “Amendment and Restatement Date” has the meaning specified in
Section 3.1.
     (b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Share Award, Dividend Equivalent Award, or Other Stock-Based
Award, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

 



--------------------------------------------------------------------------------



 



     (c) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
     (d) “Board” means the Board of Directors of the Corporation.
     (e) “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment agreement, if any, between
such Participant and the Corporation or an affiliated company, provided, however
that if there is no such employment agreement in which such term is defined,
“Cause” shall mean any of the following acts by the Participant, as determined
by the Board: gross neglect of duty, prolonged absence from duty without the
consent of the Corporation, intentionally engaging in any activity that is in
conflict with or adverse to the business or other interests of the Corporation,
or willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Corporation.
     (f) “Change of Control” means and includes the occurrence of any one of the
following events:
          (i) individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Corporation in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Corporation as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the 1934 Act (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the 1934 Act and as used in
Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;
     (ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Corporation
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”) and, in connection therewith, the Committee has
determined, in its sole discretion, that a change of control of the Corporation
has occurred or is reasonably expected to occur, taking into consideration all
relevant facts and circumstances, including, but not limited to, any changes in
the membership or structure of the Board; provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change of Control
of the Corporation by virtue of any of the following acquisitions: (A) any
acquisition by a person who is on the Effective Date the beneficial owner of 25%
or more of the outstanding Company Voting Securities, (B) an acquisition by the
Corporation which reduces the number of Company Voting Securities outstanding
and thereby results in any person acquiring beneficial ownership of more than
25% of the outstanding Company Voting Securities; provided, that if after such
acquisition by the Corporation such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities

- 2 -



--------------------------------------------------------------------------------



 



beneficially owned by such person, a Change of Control of the Corporation shall
then occur, (C) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any Parent or Subsidiary, (D) an
acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities, or (E) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)); or
     (iii) the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Corporation that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity that is not an affiliate of the
Corporation (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Corporation (in either case, the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Corporation Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by             shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than (x) the
Corporation, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation, or (z) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 25% or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”).
     Notwithstanding anything herein to the contrary, neither the consummation
of the merger contemplated by that certain Agreement and Plan of Merger dated as
of February 13, 2000 between the Corporation and Medical Manager Corporation, as
amended, nor the consummation of the merger contemplated by that certain
Agreement and Plan of Merger dated as of February 13, 2000 among the
Corporation, Avicenna Systems Corporation and CareInsite, Inc., as amended,
shall be deemed to be a “Change of Control” for purposes of this Section 3.1(e).
In addition, under no circumstances shall a split-off, spin-off, stock dividend
or similar transaction as a result of which the voting securities of WebMD
Health Corp. are distributed to shareholders of the Corporation or its
successors constitute a Change of Control.
     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (h) “Committee” means the committee of the Board described in Article 4.

- 3 -



--------------------------------------------------------------------------------



 



     (i) “Corporation” has the meaning specified in Section 1.1.
     (j) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3), provided that no employee shall be a Covered Employee until
the deduction limitations of Code Section 162(m) are applicable to the
Corporation and any reliance period under Code Section 162(m) has expired, as
described in Section 17.15 hereof.
     (k) “Disability” shall mean any illness or other physical or mental
condition of a Participant that renders the Participant incapable of performing
his customary and usual duties for the Corporation, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in either case, has lasted or
can reasonably be expected to last for at least 180 days out of a period 365
consecutive days. The Committee may require such medical or other evidence as it
deems necessary to judge the nature and permanency of the Participant’s
condition. Notwithstanding the above, with respect to an Incentive Stock Option,
Disability shall mean Permanent and Total Disability as defined in
Section 22(e)(3) of the Code.
     (l) “Dividend Equivalent” means a right granted to a Participant under
Article 11.
     (m) “Effective Date” has the meaning assigned such term in Section 2.1.
     (n) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable; provided that
for purposes of Awards to residents of Malaysia, Fair Market Value shall mean
the average of the high and low sales price as quoted by Nasdaq for such date.
     (o) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
     (p) “Non-Employee Director” means a member of the Board who is not an
employee of the Corporation or any Parent or Subsidiary.
     (q) “Non-Qualified Stock Option” means an Option that is not an Incentive
Stock Option.
     (r) “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.
     (s) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

- 4 -



--------------------------------------------------------------------------------



 



     (t) “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Parent
shall have the meaning set forth in Section 424(e) of the Code.
     (u) “Participant” means a person who, as an employee, officer, consultant
or director of the Corporation or any Parent or Subsidiary, has been granted an
Award under the Plan.
     (v) “Performance Share” means a right granted to a Participant under
Article 9, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.
     (w) “Plan” has the meaning specified in Section 1.1.
     (x) “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
     (y) “Retirement” means a Participant’s termination of employment with the
Corporation, Parent or Subsidiary after attaining any normal or early retirement
age specified in any pension, profit sharing or other retirement program
sponsored by the Corporation, or, in the event of the inapplicability thereof
with respect to the person in question, as determined by the Committee in its
reasonable judgment.
     (z) “Stock” means the $.0001 par value common stock of the Corporation and
such other securities of the Corporation as may be substituted for Stock
pursuant to Article 15.
     (aa) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a share of Stock as of the date of exercise of the SAR
over the grant price of the SAR, all as determined pursuant to Article 8.
     (bb) “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.
     (cc) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
     (dd) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
ARTICLE 4
ADMINISTRATION
     4.1 COMMITTEE. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board (which Committee shall consist of two or
more directors) or, at the discretion

- 5 -



--------------------------------------------------------------------------------



 



of the Board from time to time, the Plan may be administered by the Board. It is
intended that the directors appointed to serve on the Committee shall be
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
1934 Act) and “outside directors” (within the meaning of Code Section 162(m) and
the regulations thereunder) to the extent that Rule 16b-3 and, if necessary for
relief from the limitation under Code Section 162(m) and such relief is sought
by the Corporation, Code Section 162(m), respectively, are applicable. However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time in the discretion of, the Board. During any time that the Board is acting
as administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board.
     4.2 ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Subsidiary, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.
     4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
     (a) Designate Participants;
     (b) Determine the type or types of Awards to be granted to each
Participant;
     (c) Determine the number of Awards to be granted and the number of shares
of Stock to which an Award will relate;
     (d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
     (e) Accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;
     (f) Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
     (g) Prescribe the form of each Award Agreement, which need not be identical
for each Participant;

- 6 -



--------------------------------------------------------------------------------



 



     (h) Decide all other matters that must be determined in connection with an
Award;
     (i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
     (j) Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan; and
     (k) Amend the Plan or any Award Agreement as provided herein.
     Notwithstanding the above, the Board or the Committee may expressly
delegate to a special committee consisting of one or more directors who are also
officers of the Corporation some or all of the Committee’s authority under
subsections (a) through (g) above with respect to those eligible Participants
who, at the time of grant are not, and are not anticipated to be become, either
(i) Covered Employees or (ii) persons subject to Section 16 of the 1934 Act.
     4.4. DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 15.1,
the aggregate number of shares of Stock reserved and available for Awards or
which may be used to provide a basis of measurement for or to determine the
value of an Award (such as with a Stock Appreciation Right or Performance Share
Award) shall be 29,500,000 shares (the “Base Number”). Not more than 10% of such
shares of Stock may be granted as Awards of Restricted Stock or unrestricted
Stock Awards, and not more than the Base Number of shares of Stock shall be
granted in the form of Incentive Stock Options.
     5.2. LAPSED AWARDS. To the extent that an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, any shares of Stock subject to
the Award will again be available for the grant of an Award under the Plan and
shares subject to SARs or other Awards settled in cash will be available for the
grant of an Award under the Plan.
     5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
     5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1), the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 2,000,000; provided, however, that in connection with his
or her initial employment with the Company, a Participant may be granted Options
or SARs with respect to up to an additional 2,000,000 shares of Stock, which
shall not count against the foregoing annual limit. The maximum fair market
value (measured as of the date of grant) of any Awards other than Options and
SARs that may be received by any one Participant (less any

- 7 -



--------------------------------------------------------------------------------



 



consideration paid by the Participant for such Award) during any one calendar
year under the Plan shall be $5,000,000.
ARTICLE 6
ELIGIBILITY
     6.1. GENERAL. Awards may be granted only to individuals who are employees,
officers, directors or consultants of the Corporation or a Parent or Subsidiary.
ARTICLE 7
STOCK OPTIONS
     7.1. GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
     (a) EXERCISE PRICE. The exercise price per share of Stock under an Option
shall be determined by the Committee.
     (b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Sections 7.1(e) and 7.3. The Committee also shall determine the performance or
other conditions, if any, that must be satisfied before all or part of an Option
may be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exerciseable at an earlier date.
     (c) PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Stock are used to pay the exercise price of an Option, such shares
must have been held by the Participant for at least six months.
     (d) EVIDENCE OF GRANT. All Options shall be evidenced by a written Award
Agreement between the Corporation and the Participant. The Award Agreement shall
include such provisions, not inconsistent with the Plan, as may be specified by
the Committee.
     (e) EXERCISE TERM. In no event may any Option be exercisable for more than
ten years from the date of its grant.
     7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:
     (a) EXERCISE PRICE. The exercise price per share of Stock shall be set by
the Committee, provided that the exercise price for any Incentive Stock Option
shall not be less than the Fair Market Value as of the date of the grant.
     (b) LAPSE OF OPTION. An Incentive Stock Option shall lapse under the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in paragraphs (3),

- 8 -



--------------------------------------------------------------------------------



 



(4) and (5) below, provide in writing that the Option will extend until a later
date, but if an Option is exercised after the dates specified in paragraphs (3),
(4) and (5) below, it will automatically become a Non-Qualified Stock Option:
     (1) The Incentive Stock Option shall lapse as of the option expiration date
set forth in the Award Agreement.
     (2) The Incentive Stock Option shall lapse ten years after it is granted,
unless an earlier time is set in the Award Agreement.
     (3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for Cause, the Incentive Stock
Option shall (to the extent not previously exercised) lapse immediately.
     (4) If the Participant terminates employment by reason of his Disability,
the Incentive Stock Option shall lapse, unless it is previously exercised, one
year after the Participant’s termination of employment.
     (5) If the Participant dies while employed, or during the three-month
period described in paragraph (3) or during the one-year period described in
paragraph (4) and before the Option otherwise lapses, the Option shall lapse one
year after the Participant’s death. Upon the Participant’s death, any
exercisable Incentive Stock Options may be exercised by the Participant’s
beneficiary, determined in accordance with Section 14.5.
     Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.
     (c) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value
(determined as of the time an Award is made) of all shares of Stock with respect
to which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000.00.
     (d) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Subsidiary unless the exercise price per share of
such Option is at least 110% of the Fair Market Value per share of Stock at the
date of grant and the Option expires no later than five years after the date of
grant.
     (e) EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock
Option may be made pursuant to the Plan after the day immediately prior to the
tenth anniversary of the Effective Date.

- 9 -



--------------------------------------------------------------------------------



 



     (f) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.
     (g) DIRECTORS. The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or Parent or Subsidiary but
only in that individual’s position as an employee and not as a director.
     7.3 OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS. Notwithstanding the
foregoing, Options granted to Non-Employee Directors under this Article 7 shall
be subject to the following additional terms and conditions:
     (a) LAPSE OF OPTION. An Option granted to a Non-Employee Director under
this Article 7 shall lapse under the earliest of the following circumstances:
     (1) The Option shall lapse as of the option expiration date set forth in
the Award Agreement.
     (2) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board for any reason other
than as provided in the proviso to this paragraph (2) or in paragraph (3) below,
the Option shall lapse, unless it is previously exercised, (A) in the case of
Option grants made to Non-Employee Directors after the Amendment and Restatement
Date, three years after the Participant’s termination as a member of the Board
and (B) in the case of Option grants made to Non-Employee Directors on or prior
to the Amendment and Restatement Date, on the later of (x) 61/2 months following
the Participant’s termination as a member of the Board of Directors or
(y) December 31 of the year in which such termination of service occurs;
provided, however, that if the Participant is removed for cause (determined in
accordance with the Corporation’s bylaws, as amended from time to time), the
Option shall (to the extent not previously exercised) lapse immediately.
     (3) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board by reason of his
Disability or death, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after the
Amendment and Restatement Date, three years after the Participant’s termination
as a member of the Board and (B) in the case of Option grants made to
Non-Employee Directors on or prior to the Amendment and Restatement Date, 151/2
months following the Participant’s termination as a member of the Board of
Directors. If the Participant dies during the post termination exercise period
specified above in paragraph (2) or in paragraph (3) and before the Option
otherwise lapses, the Option shall lapse one year after the Participant’s death.
Upon the Participant’s death, any exercisable Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 14.5
If a Participant exercises Options after termination of his service on the
Board, he may exercise the Options only with respect to the shares that were
otherwise exercisable on the

- 10 -



--------------------------------------------------------------------------------



 



date of termination of his service on the Board. Such exercise otherwise shall
be subject to the terms and conditions of this Article 7.
     (b) ACCELERATION UPON CHANGE OF CONTROL. Notwithstanding Section 7.1(b), in
the event of a Change of Control of the Corporation, each Option granted to a
Non-Employee Director under this Article 7 that is then outstanding immediately
prior to such Change of Control shall become immediately vested and exercisable
in full on the date of such Change of Control.
ARTICLE 8
STOCK APPRECIATION RIGHTS
     8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:
     (a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
     (1) The Fair Market Value of one share of Stock on the date of exercise;
over
     (2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant in the case of any Stock Appreciation Right related
to an Incentive Stock Option.
     (b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Agreement. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Agreement.
ARTICLE 9
PERFORMANCE SHARES
     9.1. GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4. All Awards of Performance Shares shall be evidenced by an Award
Agreement.
     9.2. RIGHT TO PAYMENT. A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee shall establish at grant or thereafter. The Committee
shall set performance goals and other terms or conditions to payment of the
Performance Shares in its discretion which, depending on the extent to which
they are met, will determine the number and value of Performance Shares that
will be paid to the Participant.

- 11 -



--------------------------------------------------------------------------------



 



     9.3. OTHER TERMS. Performance Shares may be payable in cash, Stock, or
other property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Agreement.
ARTICLE 10
RESTRICTED STOCK AWARDS
     10.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by a Restricted Stock Award Agreement.
     10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.
     10.3. FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment
during the applicable restriction period or upon failure to satisfy a
performance goal during the applicable restriction period, Restricted Stock that
is at that time subject to restrictions shall be forfeited and reacquired by the
Corporation; provided, however, that the Committee may provide in any Award
Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and the Committee may in other cases waive in whole or in
part restrictions or forfeiture conditions relating to Restricted Stock.
     10.4. CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.
ARTICLE 11
DIVIDEND EQUIVALENTS
     11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of shares of Stock subject to an Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional shares of Stock, or
otherwise reinvested.
ARTICLE 12
OTHER STOCK-BASED AWARDS
     12.1. GRANT OF OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Stock, as

- 12 -



--------------------------------------------------------------------------------



 



deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation shares of Stock awarded purely as a “bonus” and not
subject to any restrictions or conditions, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Stock, and
Awards valued by reference to book value of shares of Stock or the value of
securities of or the performance of specified Parents or Subsidiaries. The
Committee shall determine the terms and conditions of such Awards.
ARTICLE 13
ANNUAL AWARD OF OPTIONS TO NON-EMPLOYEE DIRECTORS
     13.1. GRANT OF OPTIONS. Each Non-Employee Director who is serving in such
capacity as of January 1 of each year that the Plan is in effect shall be
granted a Non-Qualified Option to purchase 20,000 shares of Stock, subject to
adjustment as provided in Section 15.1. Each such day that Options are to be
granted under this Article 13 is referred to hereinafter as a “Grant Date.”
     If on any Grant Date, shares of Stock are not available under the Plan to
grant to Non-Employee Directors the full amount of a grant contemplated by the
immediately preceding paragraph, then each Non-Employee Director shall receive
an Option (a “Reduced Grant”) to purchase shares of Stock in an amount equal to
the number of shares of Stock then available under the Plan divided by the
number of Non-Employee Directors as of the applicable Grant Date. Fractional
shares shall be ignored and not granted.
     If a Reduced Grant has been made and, thereafter, during the term of the
Plan, additional shares of Stock become available for grant, then each person
who was a Non-Employee Director both on the Grant Date on which the Reduced
Grant was made and on the date additional shares of Stock become available (a
“Continuing Non-Employee Director”) shall receive an additional Option to
purchase shares of Stock. The number of newly available shares shall be divided
equally among the Options granted to the Continuing Non-Employee Directors;
provided, however, that the aggregate number of shares of Stock subject to a
Continuing Non-Employee Director’s additional Option plus any prior Reduced
Grant to the Continuing Non-Employee Director on the applicable Grant Date shall
not exceed 20,000 shares (subject to adjustment pursuant to Section 15.1). If
more than one Reduced Grant has been made, available Options shall be granted
beginning with the earliest such Grant Date.
     13.2. OPTION PRICE. The option price for each Option granted under this
Article 13 shall be the Fair Market Value on the date of grant of the Option.
     13.3. TERM. Each Option granted under this Article 13 shall, to the extent
not previously exercised, terminate and expire on the date ten (10) years after
the date of grant of the Option, unless earlier terminated as provided in
Section 13.4.
     13.4 LAPSE OF OPTION. An Option granted under this Article 13 shall not
automatically lapse by reason of the Participant ceasing to qualify as a
Non-Employee Director but remaining as a member of the Board. An Option granted
under this Article 13 shall lapse under the earliest of the following
circumstances:
(1) The Option shall lapse ten years after it is granted.
(2) Unless the applicable Award Agreement provides for a longer period, if the
Participant ceases to serve as a member of the Board for any reason other than
as provided in the proviso to this paragraph (2) or paragraph (3) below, the
Option shall lapse, unless it is

- 13 -



--------------------------------------------------------------------------------



 



previously exercised, (A) in the case of Option grants made to Non-Employee
Directors after the Amendment and Restatement Date, three years after the
Participant’s termination as a member of the Board and (B) in the case of Option
grants made to Non-Employee Directors on or prior to the Amendment and
Restatement Date, on the later of (x) 61/2 months following the Participant’s
termination as a member of the Board of Directors or (y) December 31 of the year
in which such termination of service occurs; provided, however, that if the
Participant is removed for cause (determined in accordance with the
Corporation’s bylaws, as amended from time to time), the Option shall (to the
extent not previously exercised) lapse immediately.
(3) Unless the applicable Award Agreement provides for a longer period, if the
Participant ceases to serve as a member of the Board by reason of his Disability
or death, the Option shall lapse, unless it is previously exercised, (A) in the
case of Option grants made to Non-Employee Directors after the Amendment and
Restatement Date, three years after the Participant’s termination as a member of
the Board and (B) in the case of Option grants made to Non-Employee Directors on
or prior to the Amendment and Restatement Date, 151/2 months following the
Participant’s termination as a member of the Board of Directors. If the
Participant dies during the post termination exercise period specified above in
paragraph (2) or in paragraph (3) and before the Option otherwise lapses, the
Option shall lapse one year after the Participant’s death. Upon the
Participant’s death, any exercisable Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 14.5.
     If a Participant exercises Options after termination of his service on the
Board, he may exercise the Options only with respect to the shares that were
otherwise exercisable on the date of termination of his service on the Board.
Such exercise otherwise shall be subject to the terms and conditions of this
Article 13.
     13.5. EXERCISABILITY. Subject to Section 13.6, each Option granted under
this Article 13 shall be exercisable as to one fourth (1/4) of the Option shares
on the first anniversary of the Grant Date and, thereafter, as to one
forty-eighth (1/48) of the Option shares on each monthly anniversary of the
Grant Date, such that the Options will be fully exercisable after four years
from the Grant Date
     13.6 ACCELERATION UPON CHANGE OF CONTROL. Notwithstanding Section 13.5, in
the event of a Change of Control of the Corporation, each Option granted under
this Section 13 that is then outstanding immediately prior to such Change of
Control shall become immediately vested and exercisable in full on the date of
such Change of Control.
     13.7. EXERCISE AND PAYMENT. An Option granted under this Article 13 shall
be exercised by written notice directed to the Secretary of the Company (or his
designee) and accompanied by payment in full of the exercise price in cash, by
check, in shares of Stock, or in any combination thereof; provided that if
shares of Stock surrendered in payment of the exercise price were themselves
acquired otherwise than on the open market, such shares shall have been held by
the Participant for at least six months. To the extent permitted under
Regulation T of the Federal Reserve Board, and subject to applicable securities
laws, such Options may be exercised through a broker in a so-called “cashless
exercise” whereby the broker sells the Option shares and delivers cash sales
proceeds to the Corporation in payment of the exercise price.
     13.8. TRANSFERABILITY OF OPTIONS. Any Option granted pursuant to this
Article 13 shall be assignable or transferable by the Participant by will, by
the laws of descent and distribution, or pursuant to a qualified domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
section applied to an Award under the Plan. In addition, any Option granted
pursuant to this

- 14 -



--------------------------------------------------------------------------------



 



Article 13 shall be transferable by the Participant to any of the following
permitted transferees, upon such reasonable terms and conditions as the
Committee may establish (and, unless specifically permitted by the Board in
advance, such transfers shall be limited to one transfer per Participant to no
more than four transferees): (i) one or more of the following family members of
the Participant: any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, (ii) a trust, partnership or other entity established and
existing for the sole benefit of, or under the sole control of, one or more of
the above family members of the Participant, or (iii) any other transferee
specifically approved by the Committee after taking into account any state or
federal tax, securities or other laws applicable to transferable options.
     13.9. TERMINATION OF ARTICLE 13. No Options shall be granted under this
Article 13 after January 1, 2010.
     13.10. NON-EXCLUSIVITY. Nothing in this Article 13 shall prohibit the
Committee from making discretionary Awards to Non-Employee Directors pursuant to
the other provisions of the Plan before or after January 1, 2010. Options
granted pursuant to this Article 13 shall be governed by the provisions of this
Article 13 and by other provisions of the Plan to the extent not inconsistent
with the provisions of Article 13.
ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS
     14.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan. If an Award is granted in substitution for another Award, the
Committee may require the surrender of such other Award in consideration of the
grant of the new Award. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.
     14.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(d) applies, five years from the date of its grant).
     14.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Subsidiary on the grant or exercise of an Award may
be made in such form as the Committee determines at or after the time of grant,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.
     14.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Corporation or a Parent or Subsidiary,
or shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Subsidiary. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to

- 15 -



--------------------------------------------------------------------------------



 



a domestic relations order that would satisfy Section 414(p)(1)(A) of the Code
if such Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.
     14.5 BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.
     14.6. STOCK CERTIFICATES. All Stock issuable under the Plan are subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.
     14.7 ACCELERATION UPON DEATH OR DISABILITY. Notwithstanding any other
provision in the Plan or any Participant’s Award Agreement to the contrary, upon
the Participant’s death or Disability during his employment or service as a
director, all outstanding Options, Stock Appreciation Rights, and other Awards
in the nature of rights that may be exercised shall become fully exercisable and
all restrictions on outstanding Awards shall lapse. Any Option or Stock
Appreciation Rights Awards shall thereafter continue or lapse in accordance with
the other provisions of the Plan and the Award Agreement. To the extent that
this provision causes Incentive Stock Options to exceed the dollar limitation
set forth in Section 7.2(c), the excess Options shall be deemed to be
Non-Qualified Stock Options.
     14.8. ACCELERATION. Subject to Sections 7.3(b) and 13.6, the Committee may
in its sole discretion at any time determine that all or a portion of a
Participant’s Options, Stock Appreciation Rights, and other Awards in the nature
of rights that may be exercised shall become fully or partially exercisable,
and/or that all or a part of the restrictions on all or a portion of the
outstanding Awards shall lapse, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.8. All Awards made to Non-Employee
Directors shall become fully vested and, in the case of Options, Stock
Appreciation Rights and other Awards in the nature of rights that may be
exercised, fully exercisable in the event of the occurrence of a Change of
Control as of the date of such Change of Control.
     14.9 EFFECT OF ACCELERATION. If an Award is accelerated under
Sections 7.3(b), 13.6 and/or 14.8, the Committee may, in its sole discretion,
provide (i) that the Award will expire after a designated period of time after
such acceleration to the extent not then exercised, (ii) that the Award

- 16 -



--------------------------------------------------------------------------------



 



will be settled in cash rather than Stock, (iii) that the Award will be assumed
by another party to a transaction giving rise to the acceleration or otherwise
be equitably converted in connection with such transaction, or (iv) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.
     14.10. PERFORMANCE GOALS. In order to preserve the deductibility of an
Award under Code Section 162(m), the Committee may determine that any Award
granted pursuant to this Plan to a Participant is or is expected to become a
Covered Employee shall be determined solely on the basis of (a) the achievement
by the Corporation or a Parent or Subsidiary of a specified target return, or
target growth in return, on equity or assets, (b) the Corporation’s stock price,
(c) the Corporation’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by the Corporation or a Parent
or Subsidiary, or a business unit of any such entity, of a specified target, or
target growth in, net income, earnings per share, earnings before income and
taxes, and earnings before income, taxes, depreciation and amortization, or
(e) any combination of the goals set forth in (a) through (d) above. If an Award
is made on such basis, the Committee shall establish goals prior to the
beginning of the period for which such performance goal relates (or such later
date as may be permitted under Code Section 162(m) or the regulations
thereunder), and the Committee has the right for any reason to reduce (but not
increase) the Award, notwithstanding the achievement of a specified goal. Any
payment of an Award granted with performance goals shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied.
     14.11. TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Subsidiary to the Corporation, or transfers from one Parent or
Subsidiary to another Parent or Subsidiary, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or other disposition of the Participant’s employer from the
Corporation or any Parent or Subsidiary. To the extent that this provision
causes Incentive Stock Options to extend beyond three months from the date a
Participant is deemed to be an employee of the Corporation, a Parent or
Subsidiary for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.
     14.12. LOAN PROVISIONS. With the consent of the Committee, the Corporation
may make, guarantee or arrange for a loan or loans to a Participant with respect
to the exercise of any Option granted under this Plan and/or with respect to the
payment of the purchase price, if any, of any Award granted hereunder and/or
with respect to the payment by the Participant of any or all federal and/or
state income taxes due on account of the granting or exercise of any Award
hereunder. The Committee shall have full authority to decide whether to make a
loan or loans hereunder and to determine the amount, terms and provisions of any
such loan(s), including the interest rate to be charged in respect of any such
loan(s), whether the loan(s) are to be made with or without recourse against the
borrower, the collateral or other security, if any, securing the repayment of
the loan(s), the terms on which the loan(s) are to be repaid and the conditions,
if any, under which the loan(s) may be forgiven.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE 15
CHANGES IN CAPITAL STRUCTURE
     15.1. GENERAL. In the event of a corporate transaction involving the
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Awards to preserve the benefits or
potential benefits of the Awards. Action by the Committee may include:
(i) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards; and
(iv) any other adjustments that the Committee determines to be equitable.
Without limiting the foregoing, in the event a stock dividend or stock split is
declared upon the Stock, the authorization limits under Section 5.1 and 5.4
shall be increased proportionately, and the shares of Stock then subject to each
Award shall be increased proportionately without any change in the aggregate
purchase price therefor.
ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION
     16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that the Board or Committee may
condition any amendment or modification on the approval of shareholders of the
Corporation if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations.
     16.2 AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however, that, subject to the terms of the
applicable Award Agreement, such amendment, modification or termination shall
not, without the Participant’s consent, reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination and provided
further that the original term of any Option may not be extended. No
termination, amendment, or modification of the Plan shall adversely affect any
Award previously granted under the Plan, without the written consent of the
Participant.
ARTICLE 17
GENERAL PROVISIONS
     17.1. NO RIGHTS TO AWARDS. No Participant or any eligible participant shall
have any claim to be granted any Award under the Plan, and neither the
Corporation nor the Committee is obligated to treat Participants or eligible
participants uniformly.
     17.2. NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the
rights of a shareholder of the Corporation unless and until shares of Stock are
in fact issued to such person in connection with such Award.
     17.3. WITHHOLDING. The Corporation or any Parent or Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Corporation, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation)

- 18 -



--------------------------------------------------------------------------------



 



required by law to be withheld with respect to any taxable event arising as a
result of the Plan. With respect to withholding required upon any taxable event
under the Plan, the Committee may, at the time the Award is granted or
thereafter, require or permit that any such withholding requirement be
satisfied, in whole or in part, by withholding from the Award shares of Stock
having a Fair Market Value on the date of withholding equal to the minimum
amount (and not any greater amount) required to be withheld for tax purposes,
all in accordance with such procedures as the Committee establishes.
     17.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Corporation
or any Parent or Subsidiary to terminate any Participant’s employment or status
as an officer, director or consultant at any time, nor confer upon any
Participant any right to continue as an employee, officer, director or
consultant of the Corporation or any Parent or Subsidiary.
     l6.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Subsidiary.
     17.6. INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the
Corporation from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be a party or in
which he may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Corporation an opportunity, at its own expense, to handle
and defend the same before he undertakes to handle and defend it on his own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Corporation’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify them or hold
them harmless.
     17.7. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Subsidiary unless provided otherwise in such other
plan.
     17.8. EXPENSES. The expenses of administering the Plan shall be borne by
the Corporation and its Parents or Subsidiaries.
     17.9. TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     17.10. GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

- 19 -



--------------------------------------------------------------------------------



 



     17.11. FRACTIONAL SHARES. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.
     17.12. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Corporation
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Corporation shall be under no obligation to
register under the 1933 Act, or any state securities act, any of the shares of
Stock issued in connection with the Plan. The shares issued in connection with
the Plan may in certain circumstances be exempt from registration under the 1933
Act, and the Corporation may restrict the transfer of such shares in such manner
as it deems advisable to ensure the availability of any such exemption.
     17.13. GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Delaware.
     17.14 ADDITIONAL PROVISIONS. Each Award Agreement may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of this Plan.

- 20 -